Filed 6/10/15 P. v. Chavez CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062372

v.                                                                       (Super.Ct.No. FVI1401463)

JAMIE JUAREZ-CHAVEZ,                                                     OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. John M. Tomberlin,

Judge. Affirmed.

         Cindi B. Mishkin, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
                                              I

                              STATEMENT OF THE CASE

       On April 23, 2014, a felony complaint charged defendant and appellant Jamie

Juarez-Chavez with violating Penal Code section 422,1 making criminal threats, with

personal use of a deadly weapon, a knife under section 12022, subdivision (b)(1) (count

1). On May 1, 2014, defendant pled guilty to an added count, trespass with a threat of

injury under section 601, subdivision (a) (count 2). The parties stipulated that the factual

basis could be found in the police reports. The trial court suspended the imposition of

defendant’s sentence, placed her on supervised probation for 36 months, and ordered her

to comply with various terms and conditions.

       On June 23, 2014, the probation department alleged that defendant violated four

different terms of her probation. On July 7, 2014, the court revoked defendant’s

probation and issued a bench warrant.

       On October 21, 2014, defendant admitted that she had violated the fourth term of

probation in that she failed to report and did not cooperate. Thereafter, the court ordered

defendant to serve a three-year county prison hybrid or split sentence under section 1170,

subdivision (h), as follows: 1 year 6 months in county prison with a subsequent 18

months of mandatory supervision on specified terms and conditions.

       On November 4, 2014, defendant filed a notice of appeal and requested a

certificate of probable cause; the trial court denied her request on November 14, 2014.

       1   All statutory references are to the Penal Code unless otherwise specified.

                                              2
On December 2, 2014, defendant filed an amended notice of appeal, challenging “the

sentence or other matters not affecting the validity of the plea,” with the trial court.

                                              II

                                STATEMENT OF FACTS2

       A. The Underlying Facts

       Defendant became upset with her stepfather after he had disciplined one of her

children and the child began to cry. During the argument, defendant took out a folding

knife and said, “I’ll fucking kill you,” and waved the knife at her stepfather. Defendant’s

mother broke up the fight between defendant and her stepfather.

       B. The Probation Violation

       The county jail released defendant from custody on May 1, 2014. She failed to

report to probation as directed upon her release and had no contact with the probation

department since her release.

                                           III
                                        ANALYSIS

       After defendant appealed, and upon her request, this court appointed counsel to

represent her. Counsel has filed a brief under the authority of People v. Wende (1979) 25

Cal.3d 436 and Anders v. California (1967) 386 U.S. 738 setting forth a statement of the

case, a summary of the facts, and potential arguable issues, and requesting this court to

undertake a review of the entire record.

       2  Because defendant pled guilty, the statement of facts is taken from the police
report that is the factual basis of defendant’s plea and the probation report.

                                               3
      We offered defendant an opportunity to file a personal supplemental brief, but she

has not done so. Pursuant to the mandate of People v. Kelly (2006) 40 Cal.4th 106, we

have independently reviewed the record for potential error and find no error.


                                           IV

                                     DISPOSITION

      The judgment is affirmed.

      NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                                              McKINSTER
                                                                                        J.

We concur:


RAMIREZ
                       P. J.


MILLER
                          J.




                                            4